United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2266
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Steven Douglas Crook, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: March 2, 2020
                               Filed: March 5, 2020
                                   [Unpublished]
                                  ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Steven Crook, Jr., appeals the sentence imposed by the district court1 after he
pleaded guilty pursuant to a written plea agreement to four counts of sexual

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
exploitation of a child, in violation of 18 U.S.C. § 2251 (a), (e). In a brief filed
pursuant to Anders v. California, 386 U.S. 738 (1967), Crook challenges the district
court’s application of a sentence enhancement for his obstruction of justice, the denial
of an acceptance-of-responsibility reduction, and the reasonableness of the sentence.

       Following careful review of the record, we conclude that the district court did
not err with regard to the challenged sentencing guidelines rulings, both of which were
supported by evidence that Crook engaged in prolonged, elaborate, and flagrant deceit
in an effort to be found incompetent. See United States v. Nygren, 933 F.3d 76, 82-83
(1st Cir.) (upholding obstruction-of-justice enhancement for defendant who had
feigned incompetency, engaging in pattern of malingering in order to skew justice
system in his favor), cert. denied, 140 S. Ct. 606 (2019); United States v. Stoltenberg,
309 F.3d 499, 500 (8th Cir. 2002) (per curiam) (noting that defendant may receive
both obstruction-of-justice enhancement and acceptance-of-responsibility reduction
only in extraordinary case); United States v. Honken, 184 F.3d 961, 968-96 (8th Cir.
1999) (holding that mere cessation of obstructive conduct coupled with guilty plea do
not make case extraordinary for purposes of U.S.S.G. § 3E1.1).

       We also conclude that the aggregate 120-year prison term, which was both the
statutory maximum and the advisory sentencing guidelines range, was not
substantively unreasonable. The district court discussed the 18 U.S.C. § 3553(a)
factors and ultimately concluded that such a sentence was appropriate in light of the
danger posed by Crook to the community, and there is no indication in the record that
the court overlooked a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing relevant factors.
See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc)
(reviewing court first ensures that no significant procedural error occurred, then
considers substantive reasonableness of sentence under abuse-of-discretion standard,
taking into account totality of circumstances).



                                          -2-
       Following our independent review of the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no non-frivolous issues for appeal. We affirm the judgment of the
district court, and we grant counsel’s motion to withdraw.
                        ______________________________




                                        -3-